The cause was heard in the Superior Court and the trial judge decreed that the Compensation Act was constitutional and the Industrial Commission properly constituted, and thereupon sustained the award to the widow, from which judgment the plaintiff appealed.
The questions of law, as stated in the brief of the appellant, are as follows:
1. Is the North Carolina Workmen's Compensation Act a constitutional and valid enactment of law ?
2. Is the North Carolina Industrial Commission, as created and established, a constitutional and legitimate tribunal with power and authority to hear and pass upon the facts and law in the above entitled cause?
At the outset the plaintiff asserts that under the statute of distribution, C. S., 137, subsection 3, she would be entitled to one-half of the proceeds arising from the death of her son unless the general statute of distribution is modified by the Compensation Act. The distribution of personal property among the next of kin of a deceased person is statutory, and the Compensation Act is statutory. Section 77 of said Compensation Act expressly provides that "all acts and parts of acts inconsistent with any provision of this act are hereby repealed." This repealing clause was never intended to abrogate C. S., 137, except insofar as the Compensation Act established a definite mode of distribution in cases falling within the provisions of the act. As the same legislative power that enacted C. S., 137 also enacted the compensation law, the contention of the plaintiff upon this aspect of the case cannot be sustained.
The constitutional attack upon the compensation law rests upon the following grounds: (a) that said Compensation Act destroys the ancient *Page 402 
right of trial by jury; (b) violates due process of law; (c) creates unlawful discrimination in that certain employees are not included within its provisions; (d) invades the freedom of contract for that the provisions of the act are compulsory; (e) creates a court in violation of Article IV, sections 2 and 12 of the Constitution of North Carolina.
The record discloses that the plaintiff voluntarily submitted to the jurisdiction of the Industrial Commission in the first instance and did not seek to overthrow the constitutionality of the act or the tribunal administering it, until after an adverse award. But assuming that the plaintiff, under such circumstances, can assail the constitutionality of the act or of the power of the Commission to hear and determine questions regularly and properly before it, nevertheless the constitutionality of the act and of the commission itself is now beyond question. This Court, in many decisions, has recognized the applicability of the act, and the power of the Commission to administer it, within the boundaries of the act. While it is technically true that this Court has not heretofore considered the constitutional questions involved in this appeal, it has approved expressly and unequivocally the liberal and beneficent provisions thereof. Indeed, all the major objections to the constitutionality of compensation acts have been considered by the Supreme Court of the United States and many other courts throughout the country. Mountain Timber Co. v. Washington,243 U.S. 219, 61 L.Ed., 685; Hawkins v. Bleakly, 243 U.S. 210,61 L.Ed., 678; New York Central R. R. Co. v. White, 243 U.S. 188,61 L.Ed., 667;Arizona Copper Co. v. Hammer,  250 U.S. 400, 63 L.Ed., 1058; Hagler v.Highway Commission, 200 N.C. 733, 158 S.E. 383. The courts and textwriters have declared that compensation legislation falls within the exercise of the police power of sovereignty, and for this reason constitutional objections have not ordinarily prevailed.
This Court has never held that the Industrial Commission is a court in the strict sense of that term. Indeed, it has been expressly declared that the Industrial Commission is primarily an administrative agency of the State, charged with the duty of administering the Compensation Act, and, as an incident to such administration, it performs duties "which are judicial in their nature." In re Hayes, 200 N.C. 133, 156 S.E. 791. In disposing of the questions presented, it is deemed unnecessary to pyramid quotations from the authorities. All legitimate arguments, together with the authorities supporting the various aspects of constitutional inhibition, are contained and set forth at length in the cases determined by the Supreme Court of the United States, supra. The award to the widow is
Affirmed.
APPEALS FROM THE SUPREME COURT OF NORTH CAROLINA
TO THE SUPREME COURT OF THE UNITED STATES
    Mary B. Heavner v. Town of Lincolnton and Maryland Casualty Company (202 N.C. 400). Appeal dismissed. *Page 403